 


109 HR 3566 IH: To provide that no Federal funds may be expended for the payment or reimbursement of drugs when prescribed for the treatment of erectile or sexual dysfunction.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3566 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. King of Iowa introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Government Reform, Armed Services, Veterans’ Affairs, Resources, International Relations, and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide that no Federal funds may be expended for the payment or reimbursement of drugs when prescribed for the treatment of erectile or sexual dysfunction. 
 
 
1.No Federal funds for drugs when prescribed for the treatment of erectile or sexual dysfunction 
(a)Restriction 
(1)In generalNotwithstanding any other provision of law, no Federal funds may be expended for the payment or reimbursement, including payment or reimbursement under any Federal health care program, including the programs described in paragraph (2), of a drug when prescribed for the treatment of erectile or sexual dysfunction. 
(2)Programs described 
(A)In generalThe programs described in this paragraph are the following: 
(i)The Medicare program under title XVIII of the Social Security Act. 
(ii)The Medicaid program under title XIX of the Social Security Act. 
(iii)The social services block grant program under title XX of the Social Security Act. 
(iv)The maternal and child health block grant program under title V of the Social Security Act. 
(v)The Public Health Service Act. 
(vi)Health related programs administered by the Indian Health Service and programs under the Indian Health care Improvement Act. 
(vii)The Federal employees health benefits program (FEHBP) under chapter 89 of title 5, United States Code. 
(viii)The military health programs under chapter 55 of title 10, United States Code. 
(ix)Medical care furnished by the Secretary of Veterans Affairs under chapter 17 of title 38, United States Code. 
(x)Health services for Peace Corps volunteers under section 5(e) of the Peace Corps Act (22 U.S.C. 2504(e)). 
(xi)Medical services for Federal prisoners under section 4005(a) of title 18, United States Code. 
(B)Federal health care program definedFor purposes of this section, the term Federal health care program has the meaning given such term in section 1128B(f)(1) of the Social Security Act, 42 U.S.C. 1320a–7b(f)(1), disregarding the reference in such section to chapter 89 of title 5, United States Code. 
(C)Nonexclusive listNothing in this paragraph shall be construed as limiting the application of paragraph (1) to the programs described in subparagraph (A). 
(b)Conforming amendments for specific programs 
(1)Medicare and medicaid programs 
(A)Section 1927(d)(2) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)) is amended by adding at the end the following new subparagraph: 
 
(K)Agents when prescribed for the treatment of erectile or sexual dysfunction.. 
(B)Excluding federal funding for medicaid coverage for drugs when prescribed for the treatment of erectile or sexual dysfunctionSection 1903(i) of such Act (42 U.S.C. 1396b(i)) is amended by inserting after paragraph (8) the following new paragraph: 
 
(9)with respect to covered outpatient drugs when prescribed for the treatment of erectile or sexual dysfunction; or. 
(2)FEHBPSection 8904 of title 5, United States Code, is amended by adding at the end the following new subsection: 
 
(c)A plan may not provide benefits for drugs when prescribed for the treatment of erectile or sexual dysfunction.. 
(3)Military health programSection 1074g of title 10, United States Code, is amended— 
(A)by redesignating subsection (g) as subsection (h); and 
(B)by inserting after subsection (f) the following new subsection: 
 
(g)Notwithstanding any other provision of this section, the pharmacy benefit program shall not include any benefits for drugs when prescribed for the treatment of erectile or sexual dysfunction.. 
(4)Veterans’ healthSection 1707 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Funds appropriated to carry out this chapter may not be used for the provision of drugs when prescribed for the treatment of erectile or sexual dysfunction.. 
(5)IHS programsSection 225 of the Indian Health Care Improvement Act (25 U.S.C. 1621x) is amended— 
(A)by inserting (a) before Amounts appropriated; and 
(B)by adding at the end the following new subsection: 
 
(b)Funds appropriated to carry out this title may not be used for the provision of drugs when prescribed for the treatment of erectile or sexual dysfunction..  
(c)Effective dateThis section shall apply to drugs dispensed after the date of enactment of this Act.  
 
